It has been the recognized practice of courts of chancery to refer a cause involving long and complicated accounts to a master. The reason is that the manifold duties of the chancellor, the public interest, and the rights of litigants may prevent a detailed examination by the court of intricate and complex accounts. The labors of a judge of a court of equity may be materially lightened by referring the consideration of a long account to a master, who is directed to investigate the same and report his opinion to the court. The general rule is recognized by 7153 of Crawford 
Moses' Digest, which provides that all matters of accounts pending in chancery may be referred by the court to a master, and he shall audit and adjust the same, and make report thereof to the court.
In Bryan v. Morgan, 35 Ark. 113, it was said that, in complicated transactions, justice cannot well be done without reference.
Again in Carr, v. Fair, 92 Ark. 359, it was recognized that a master may be appointed by the court on its own motion and without the consent of the parties. If the court has the power to order a reference on its own motion, it follows as a necessary incident that it might make provision for the payment of the master's fee in whole or in part in advance. The master is the assistant to the court, and it would be unreasonable that he should wait until the end of a protracted litigation before receiving any part of his compensation. It would be *Page 319 
unseemly that he should receive any part of it from one of the parties without the sanction of the court. The whole matter of the costs of the case, including the master's fee, could be settled upon the final decree, and, if the chancellor should err in the matter, his action could be reviewed along with the other proceedings in the case upon appeal.